Opinion by
Mr. Chief Justice Steerett,
The first specification charges in substance that the ordinance, under which the paving was done, is illegal and void in [hat it was acted on and passed by the common council on the same day that it was sent to that body by the select branch, in violation of the positive mandate of section 3, article 4 of the act of May 23, 1889, P. L. 282, which declares, inter alia, that “ no bill shall be passed finally in either branch upon the same day on which it was introduced or reported.”
There is no question as to the facts of which this alleged illegality is predicated. It is conceded that the bill in question was introduced in select council on March 27, 1890. On that day it was referred to the committee on highways and sewers, composed of members of both branches of council, and ordered to be printed. On March 31 following, it was favorably reported back to select council, and on same day it was considered and finally passed by that body and forthwith messaged to the common council, which on same day took up and finally passed the ordinance. It thus appears that the bill, originating in select council, was properly referred, favorably reported, etc., and afterwards, on the fourth day after its introduction, taken up and finally passed by that body. In this, there was no want of compliance with the letter as well as the spirit of the act; but, as to the proceeding in common council, *311it was very different. Ou the same day that the ordinance was messaged or reported to that body it was taken up, considered and finally passed. This was done in manifest disregard of the legislative mandate that “ no bill shall be passed finally in either branch upon the same day on which it was introduced or reported.” This mandate applies with equal force to both branches of council, that in which a bill has been first introduced as well as the other branch to which it has been messaged or reported after it has been finally acted on by the former. Any other construction of the clause would ignore the plain intent thereof, as clearly expressed in unambiguous words, and defeat the manifest purpose of the act, which was to prevent hasty, inconsiderate and vicious legislation. In employing the language above quoted the legislature evidently intended to absolutely prohibit the final passage of any bill or ordinance by either branch of councils ou the same day upon which it was introduced or reported in said branch. The wisdom of the prohibition, or limitation on the authority of councils, has been demonstrated by experience, and the law should be rigidly enforced, notwithstanding the alleged fact that councils, in this case, may have acted on erroneous advice as to the scope of their power in the premises. No such saving clause can be found in the act, and its interpolation, by strained construction or otherwise, would be not only unauthorized but exceedingly dangerous.
We cannot assent to the suggestion that the almost conclusive presumption in favor of the constitutional regularity of proceedings of the legislative department of the government is equally applicable to the regularity and legality of municipal corporation proceedings. The cases are widely different. In the consideration of acts of assembly, etc., emanating directly from the lawmaking department, courts, as members of the judicial department, must necessarily presume that every constitutional requirement iu the enactment of such laws has been observed. A proper degree of deference is due by each department to each of the others. The limited power and authority with which municipal corporations, as agencies of the state, are invested, must be exercised strictly within the lines and limitations prescribed by the law making power.
In defendant’s ninth point, they requested the court to say: *312“ If work was done on December 1, 1890, it was in the alteration or repairing of work done recently, namely, straightening the curb which had been previously set, but had settled out of line, and it was not work which was embraced in the completion of the original or main work: and this is a question for the jury.” The testimony was sufficient to justify the presentation of this point, and it should have been affirmed; but the learned judge, holding that the question involved “ is for the court and not for the jury,” denied the request. In this there was error.
It is unnecessary to pursue the inquiry further. The ordinance, under which the paving was done and proceedings had, is illegal and void, and that leaves nothing on which to rest the plaintiff’s claim.
Judgment reversed.